Citation Nr: 1339083	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-09 254	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial evaluation for sarcoidosis in excess of 10 percent prior to May 2, 2013.

2.  Entitlement to an evaluation in excess of 30 percent for sarcoidosis from May 2, 2013.

3.  Entitlement to an initial compensable evaluation for residuals of breast cancer, status-post lumpectomy.  

4.  Entitlement to an initial compensable evaluation for hypertension.

5.  Entitlement to an initial compensable evaluation for cervical stenosis, status-post cervical cryotherapy treatment.

6.  Entitlement to an initial compensable evaluation for scars of the left and right axilla, right breast, and below the left clavicle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Philadelphia, Pennsylvania, Regional Office and Insurance Center (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and noncompensable evaluations for sarcoidosis, breast cancer residuals (status post lumpectomy), hypertension, cervical stenosis (status post cervical cryotherapy treatment), and scars of the right axilla, right breast, and below the left clavicle, effective July 1, 2008 (i.e., the date entitlement to VA compensation first arose, per 38 C.F.R. § 3.400).  The Veteran appeals the initial noncompensable evaluations assigned to the aforementioned disabilities.

During the pendency of the appeal, a July 2013 rating decision assigned the Veteran a 10 percent evaluation for sarcoidosis prior to May 2, 2013, and a 30 percent evaluation for sarcoidosis as of May 2, 2013.  The rating decision also included a scar of her left axilla as one of her service-connected scars.  The evaluations with respect to the remaining issues on appeal remained unchanged.

The Board notes that per the Veteran's substantive appeal, she was scheduled for a videoconference hearing before a Veterans Law Judge from the Board, to be conducted in early November 2013.  However, as will be discussed in further detail below, the Veteran's hearing request was withdrawn by action of her express withdrawal of her appeal, which was received prior to her scheduled hearing date and prior to the Board's promulgation of a decision in the appeal.  


FINDINGS OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with regard to all issues in appellate status is requested.


CONCLUSION OF LAW

The criteria for withdrawal of all issues associated with the present appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in November 2008 the Board received correspondence signed and dated by the appellant in October 2008, in which she expressly withdrew her appeal with regard to all issues presently in appellate status; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the issues of entitlement to an initial evaluation for sarcoidosis in excess of 10 percent prior to May 2, 2013 and in excess of 30 percent for sarcoidosis from May 2, 2013; entitlement to an initial compensable evaluation for residuals of breast cancer (status-post lumpectomy); entitlement to an initial compensable evaluation for hypertension; entitlement to an initial compensable evaluation for cervical stenosis (status-post cervical cryotherapy treatment), and entitlement to an initial compensable evaluation for scars of the left and right axilla, right breast, and below the left clavicle.  Accordingly, the Board does not have jurisdiction to review the appeal of these matters and it is thusly dismissed.


ORDER

The present appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


